Citation Nr: 1413231	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-41 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating (evaluation) in excess of 30 percent for service-connected migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1986 to December 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Paperless Delivery of Veterans Benefits (PDVB) Unit at the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for vascular headaches with a noncompensable (i.e., 0 percent) rating effective January 1, 2009, the day after service retirement.  The Board has reviewed the Veteran's electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

During the course of the appeal, in a December 2011 Decision Review Officer (DRO) decision, the diagnosis for the service-connected headache disability was changed from vascular headaches to migraine headaches, and an initial rating of 30 percent was awarded effective January 1, 2009.  See generally 38 C.F.R. § 4.13 (2013).


FINDING OF FACT

For the entire rating period from January 1, 2009, the migraine headache disability has been manifested by daily (or nearly daily) headaches with prostrating attacks that occur approximately three times per week, requiring rest in a dark, quiet room, lasting from several hours to approximately a week, and causing increased absenteeism from work and interference with productivity at work on a near daily basis.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for a 50 percent rating for migraine headaches are met for the entire rating period from January 1, 2009.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability rating assigned for the migraine headache disability following the grant of service connection.  The Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.  

Regarding VA's duty to assist in claims development, the RO provided the Veteran VA medical examinations in connection with the appeal in November 2008 (pre-retirement) and January 2011.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The medical examiners took a thorough history of the migraine headache disability from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The medical examiners had adequate facts and data regarding the history and condition of the disability.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  The medical examiners also considered the Veteran's subjective complaints as it related to current migraine headache symptomatology and its effects on his daily life, and performed a thorough examination.  For these reasons, the Board finds that the medical examination reports are adequate for deciding the initial rating appeal.

In the February 2014 Appellant's Brief, the representative asserted that the Veteran's disability picture for migraine headaches had worsened since the January 2011 VA examination; however, the Board does not find that further medical examination is needed or required by the VCAA because the representative did not describe any additional symptoms or functional impairment related to the Veteran's migraine headache disability that were not previously considered and accounted for in the January 2011 VA medical examination and are now present.  The Veteran's report of chronic daily headaches, with visual aura before the onset of throbbing, coronal migraines that occur about three times per week, occasional pain behind the left eye, and attacks that last from hours up to one week causing increased absenteeism from work and interference were considered at the January 2011 VA medical examination, and are part of the bases for the grant of an initial rating of 50 percent for migraine headaches below (i.e., the maximum rating available under 
DC 8100).  There are also VA treatment records through September 2011 included in the record, which include report of headache symptomatology and show treatment for headaches.  The Veteran has had the opportunity to submit any statement describing any additional symptomatology or impairment due to the migraine headache disability that may be occurring since the January 2011 VA medical examination but has not done so.  As noted below, in January 2012, the Veteran specifically indicated that he had no further evidence to submit.  In consideration of the foregoing, the Board finds that the assertion of worsening is merely argument and is not based on an actual assertion of worsening condition from the Veteran or evidence of migraine headache worsening in the record; therefore, further medical examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Moreover, in the context of the full grant of benefits in this case, that is, the grant of the maximum schedular disability rating of 50 percent for the entire rating period, such general contentions are rendered moot regarding a higher schedular disability rating.

Post-service treatment records adequately identified as relevant to the appeal have been obtained and are associated with the record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  On the January 2012 VCAA Response Form, the Veteran specifically indicated that he had no further evidence to submit and asked the Board to decide the claim as soon as possible.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review. 


Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In a claim for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Disability Rating Analysis for Migraine Headaches

For the entire rating period from January 1, 2009, the Veteran has been rated at 30 percent under 38 C.F.R. § 4.124a, DC 8100 for migraine headaches.  

Under DC 8100, which addresses migraines, a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month of the last several months.  A maximum 50 percent rating is assigned when there are migraines with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  Id.

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran's migraine headaches are of the frequency and severity to warrant a 50 percent rating under 
DC 8100.  On the one hand, treatment records relevant to the rating period frequently describe the Veteran's migraine headache disability as mild or mild to moderate and occurring only a few times per month, which generally reflects a level of impairment consistent with the schedular criteria for a 30 percent rating under DC 8100.  See, e.g., July 2010 VA primary care note (noting that headaches occur approximately three to four times per month); February 2011 private treatment note (including occasional, mild migraine headaches among the Veteran's active problems); March 2011 VA primary care note (noting mild to moderate migraine headaches).  Also, at the November 2008 pre-service retirement VA medical examination, the Veteran reported mild headaches occurring no more than once per week, and never associated with migraine symptoms.  The Veteran also reported that headache pain rated at 5 out of 10, headaches lasted for about twenty minutes, resolved with Motrin, and never had any effect on his daily activities.  The November 2008 VA medical examiner diagnosed "vascular headaches, stable with no impact on daily living conditions."  Thus, the disability picture associated with the headache disability, as described at the November 2008 VA medical examination, also does not indicate that the criteria for the next higher (and maximum) 50 percent rating are met.  

On the other hand, there is other evidence of record showing that the migraine headache disability is of the frequency and severity to approximate a 50 percent rating under DC 8100.  At the January 2011 VA medical examination, the VA medical examiner noted chronic daily headaches, with visual aura before the onset of throbbing, coronal migraines that occur about three times per week, occasional pain behind the left eye, and attacks that last from hours up to one week.  See also December 2010 VA primary care note (reporting headache three to five times per week).  The January 2011 VA medical examiner also noted that the Veteran's migraine headaches caused increased absenteeism from work and interfered with his productivity at work on a near daily basis due to decreased concentration, difficulty following instructions, and pain.  The Veteran reported that he lost less than one week of work in the past 12 months.  The January 2011 VA medical examiner also noted that the Veteran had to stop performing daily activities and rest in a dark, quiet room until the headache resolved.  The January 2011 VA medical examiner further noted that the Veteran had a six day flare-up in May 2010, which was helped by steroids.  The January 2011 VA medical examination report shows that the migraine headache disability is manifested by daily (or nearly daily) headaches with prostrating attacks that occur approximately three times per week, which require rest in a dark, quiet room, last from several hours to approximately a week, and cause increased absenteeism from work and interfere with productivity at work on a near daily basis.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the migraine headache disability approximates very frequent migraine headaches with completely prostrating and prolonged attacks that are productive of severe economic inadaptability, which is the level of impairment contemplated by the 50 percent schedular rating.  Because the migraine headaches symptoms and level of impairment have demonstrated some fluctuation but remained relatively unchanged throughout the rating period, the criteria for a 50 percent rating under DC 8100 for the entire rating period (i.e., effective January 1, 2009) are more nearly approximated.  38 C.F.R. § 4.3.  This is the maximum schedular rating for migraine headaches under DC 8100.   

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the schedular 50 percent rating under DC 8100.  The schedular criteria for rating the migraine headaches encompass all symptoms and functional impairment associated with the Veteran's migraines, specifically including the criterion of severe economic inadaptability.  As stated and analyzed above, the 50 percent schedular rating contemplates migraine headaches manifested by very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  This schedular rating criteria contemplates the average occupational impairment caused by headaches, specifically including work impairment and loss of income due to attacks of headaches.  In this case, manifestations of the Veteran's migraine headaches approximate such symptomatology and are fully contemplated by the 50 percent rating.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular, that the Veteran's symptoms and related functional impairment are fully contemplated in the current 50 percent schedular rating; therefore, because the schedular rating criteria are adequate to rate the Veteran's service-connected migraine headaches, no extraschedular referral is warranted in this case.  

Consideration of a Total Disability Rating Based on Individual Unemployability

The Board further finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised by the Veteran or the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (2001).  At the August 2011 VA medical examination, the Veteran reported that he worked full time.  The Veteran has not alleged, and the record does not indicate, that the Veteran is 

rendered unable to obtain or maintain substantially gainful employment due to the service-connected disabilities; therefore, a claim for TDIU is not raised, and is not part of the rating appeal.        



ORDER

An initial rating of 50 percent for migraine headaches is granted.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


